Citation Nr: 0115256	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Relapsing fever with 
damage to the heart and kidney(s).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from October 1942 until 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which denied the benefit 
sought on appeal.


REMAND

The veteran contends that he was hospitalized during his 
service in World War II as a result of his contracting 
Relapsing fever.  A preliminary review of the record reveals 
evidence from the Office of the Surgeon General, Department 
of the Army, dated April 2000, which indicates that the 
veteran was hospitalized in June of 1944 for Relapsing fever.  
The veteran further claims that this fever has had a 
deleterious effect on the functioning of his heart and 
kidney(s).  In support of his contention, the veteran has 
submitted medical records detailing treatment he has received 
regarding his cardiac care.  The Board notes, however, that 
none of the veteran's treating physicians has offered an 
opinion on whether the veteran's cardiac and/or renal 
disorder relate to the veteran's contracting Relapsing fever 
while in service during WWII.  The Board finds that such an 
opinion would be helpful in reaching an equitable disposition 
of the veteran's claim.  Therefore, the Board finds that the 
veteran should be afforded a VA examination of his heart and 
kidneys in order to determine the nature and etiology of the 
veteran's symptomatology.

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which the VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.C.G. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 747 (1992)).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of any additional health care providers 
who have provided him with care for his 
heart and/or kidneys since this claim was 
filed in January 1999.  After obtaining 
any necessary authorization, the RO 
should obtain and associate those records 
with the file.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

3.  The veteran should be afforded an 
examination of his heart and kidneys to 
determine if his current cardiac or renal 
disorder is causally or etiologically 
related to the veteran's contracting 
Relapsing fever, or any other event which 
might be related to the veteran's 
service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the examination 
offer an opinion as to whether any 
cardiac or renal disorder the veteran may 
suffer is related to the veteran's 
contracting Relapsing fever or any other 
event during the veteran's service.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




